             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

Josefina Caraballo, on behalf of herself and )          Civil Action No.:
others similarly situated,                   )
                                             )
               Plaintiff,                    )          Jury Trial Demanded
                                             )
v.                                           )
                                             )
Conn’s, Inc.                                 )
                                             )
               Defendant.                    )
___________________________________ )

                                        Nature of this Action

        1.       Josefina Caraballo (“Plaintiff”) brings this class action lawsuit against Conn’s, Inc.

(“Defendant”) under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

        2.       Upon information and good faith belief, Defendant routinely violates 47 U.S.C. §

227(b)(1)(A)(iii) by using an automatic telephone dialing system to deliver non-emergency text

messages to telephone numbers assigned to a cellular telephone service without prior express

consent.

                                       Jurisdiction and Venue

        3.       This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and 28

U.S.C. § 1331.

        4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) as a substantial

portion of the events giving rise to this action occurred in this district, and because Plaintiff resides

and received the calls at issue in this District.

                                                    Parties

        5.       Plaintiff is a natural person who at all relevant times resided in Devine, Texas.




                                                    1
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 2 of 13




        6.      Defendant is a “specialty retailer” selling a variety of home goods products through

its retail stores, located throughout the United States. 1

        7.      Defendant is headquartered in The Woodlands, Texas, and incorporated in

Delaware.

                                             Factual Allegations

        8.      Plaintiff is, and has been at all times relevant to this action, the regular and sole user

of her cellular telephone number—(210) 449-XXXX.

        9.      On January 17, 22, and 24, 2020, Plaintiff received the following text messages

from short code 94286 on her cellular telephone:




1
        https://ir.conns.com/investor-relations (last visited June 17, 2020).


                                                    2
               Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 3 of 13




         10.    “A short code is a number with fewer digits than a phone number to which a text

message can be sent. The five-or six-digit numbers are often promoted in traditional and digital

advertising. Companies use these codes to bring customers into the branded experience through

voting, surveys, sweepstakes, coupon offers, information updates, loyalty programs and alerts.” 2

         11.    “A dedicated short code is an SMS short code that is used and paid for exclusively

by one brand. A dedicated short code is different from a shared short code, because a shared short

code is used and paid for by multiple brands.” 3

         12.    “A vanity short code, is a 5-6 digit phone number that is specifically selected by a

brand, rather than selected at random by the Common Short Code Administration (CSCA).” 4

         13.    Plaintiff received text messages from short code 94286, similar to those she

received on January 17, 22, and 24, 2020, on several additional dates, including January 30 and

31, 2020, February 7, 11, 14, 19, 27, and 28, 2020, March 6, 11, 13, 18, 19, 24, 25, 27, and 31,

2020, April 8, 10, 14, and 24, 2020, and May 11 and 18, 2020, for a total of over 25 text messages.

         14.    In each of the subject text messages from short code 94286 the sender is identified

as “Conns HomePlus,” and the messages refer the recipient to “A.C.S.I.” for subsequent

communications.

         15.    “A.C.S.I.” refers to Automated Collection Services, Inc., a debt collector based in

Nashville, Tennessee. 5



2
         https://usshortcodes.com/faqs (last visited June 17, 2020).
3
       https://usshortcodedirectory.com/faq/what-is-a-dedicated-short-code/ (last visited June
17, 2020).
4
         https://usshortcodedirectory.com/faq/what-is-a-vanity-short-code/ (last visited June 17,
2020).
5
         See generally https://www.automatedcollections.com/ (last visited June 17, 2020).


                                                   3
               Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 4 of 13




       16.      When called, the (844) 350-3431 telephone number connects to ACSI, Inc.’s retail

debt collection department, by way of an IVR message.

       17.      ACSI confirmed that Defendant sent the subject text messages Plaintiff received

from short code 94286.

       18.       Each of the subject text messages included an opt-out provision, stating “[t]o opt-

out reply STOP.”

       19.      Plaintiff replied either “Stop” or “STOP” after receiving each of the subject text

messages from short code 94286.

       20.      When Plaintiff replied “Stop” to short code 94286, she separately received a text

message from telephone number (877) 755-0395 acknowledging, but rejecting, Plaintiff’s

instruction:




                                                 4
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 5 of 13




       21.     However, on January 31, 2020, telephone number (877) 755-0395 delivered a

different text message to Plaintiff’s cellular telephone, finally indicating that Defendant would

accept Plaintiff’s “Stop” instruction:




       22.     The (877) 358-1252 telephone number included within the acknowledgement text

message is the official “Contact Us” telephone number for Conn’s. 6

       23.     Despite this acknowledgement message, Plaintiff continued to receive text

messages from short code 94286 on her cellular telephone number.


6
       https://ir.conns.com/contact-us (last visited April 14, 2020).


                                                 5
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 6 of 13




       24.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the text messages at issue—standardized, impersonal, consistent in

structure and format, and featuring automatic responses—Defendant delivered the text messages

at issue to telephone number (210) 449-XXXX by using an automatic telephone dialing system.

       25.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of an artificial or prerecorded voice,

Defendant delivered the text messages at issue to telephone number (210) 449-XXXX by using

equipment which has the capacity (i) to store or produce telephone numbers to be called, using a

random or sequential number generator, and (ii) to dial such numbers. See Duran v. La Boom

Disco, Inc., No. 19-600-CV, 2020 WL 1682773, at *6 (2d Cir. Apr. 7, 2020) (defining ATDS as

equipment that “may call numbers from stored lists, such as those generated, initially, by humans,”

if it has the capacity to “dial numbers without human intervention.”); Marks v. Crunch San Diego,

LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (defining ATDS as “equipment which has the capacity—

(1) to store numbers to be called or (2) to produce numbers to be called, using a random or

sequential number generator—and to dial such numbers automatically (even if the system must be

turned on or triggered by a person).”).

       26.     Upon information and good faith belief, Defendant delivered the text messages to

telephone number (210) 449-XXXX for non-emergency purposes.

       27.     Upon information and good faith belief, Defendant delivered the text messages to

telephone number (210) 449-XXXX voluntarily.

       28.     Upon information and good faith belief, Defendant delivered the text messages to

telephone number (210) 449-XXXX under its own free will.




                                                 6
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 7 of 13




       29.     Upon information and good faith belief, Defendant had knowledge that it was using

an automatic telephone dialing system to deliver the text messages to telephone number (210) 449-

XXXX.

       30.     Upon information and good faith belief, Defendant intended to use an automatic

telephone dialing system to deliver the text messages to telephone number (210) 449-XXXX.

       31.     Plaintiff is not now, nor was, a customer of Defendant’s.

       32.     Plaintiff does not have, nor had, a business relationship with Defendant.

       33.     The purpose of the text messages at issue was to collect a debt allegedly owed to

Defendant by someone unknown to Plaintiff.

       34.     ACSI confirmed that Defendant, in sending the text messages now at issue to

Plaintiff’s cellular telephone number, was attempting to reach someone other than Plaintiff—an

individual unknown to Plaintiff who previously used or subscribed to Plaintiff’s cellular telephone

number.

       35.     Plaintiff did not give Defendant prior express consent to send text messages to her

cellular telephone number.

       36.     Plaintiff suffered actual harm as a result of the text messages at issue in that she

suffered an invasion of privacy, an intrusion into her life, and a private nuisance.

       37.     Upon information and good faith belief, Defendant routinely uses an automatic

telephone dialing system to send text messages, absent prior express consent, to telephone numbers

assigned to a cellular telephone service.

       38.     Upon information and good faith belief, Defendant maintains business records that

show all text messages it delivered, or caused to be delivered, to Plaintiff’s cellular telephone

number.




                                                  7
              Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 8 of 13




                                           Class Action Allegations

        39.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following classes:

        TCPA Class 1: All persons throughout the United States (1) to whom Conn’s, Inc.
        delivered, or caused to be delivered, a text message, (2) directed to a number
        assigned to a cellular telephone service, but not assigned to the intended recipient
        of Conn’s, Inc.’s text message, (3) by using an automatic telephone dialing system,
        (4) within four years preceding the date of this complaint through the date of class
        certification

        TCPA Class 2: All persons throughout the United States (1) to whom Conn’s, Inc.
        delivered, or caused to be delivered, a text message, (2) directed to a number
        assigned to a cellular telephone service, but not assigned to the intended recipient
        of Conn’s, Inc.’s text message, (3) by using an automatic telephone dialing system,
        (4) within four years preceding the date of this complaint through the date of class
        certification, (5) after Conn’s, Inc. was instructed to stop delivering text messages
        or placing calls to his or her telephone number.

        40.     Excluded from the classes are Defendant, its officers and directors, members of

their immediate families and their legal representatives, heirs, successors, or assigns, and any entity

in which Defendant has or had a controlling interest.

        41.     Upon information and belief, the members of the classes are so numerous that

joinder of all of them is impracticable.

        42.     The exact number of the members of the classes are unknown to Plaintiff at this

time, and can be determined only through appropriate discovery.

        43.     The members of the classes are ascertainable because the classes are defined by

reference to objective criteria.

        44.     In addition, the members of the classes are identifiable in that, upon information

and belief, their cellular telephone numbers, names, and addresses can be identified in business

records maintained by Defendant, and by third parties.

        45.     Plaintiff’s claims are typical of the claims of the members of the classes.



                                                  8
               Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 9 of 13




        46.       As it did for all members of the classes, Defendant used an automatic telephone

dialing system to deliver text messages to Plaintiff’s cellular telephone number, absent prior

express consent.

        47.       Plaintiff’s claims, and the claims of the members of the classes, originate from the

same conduct, practice, and procedure on the part of Defendant.

        48.       Plaintiff’s claims are based on the same theories as are the claims of the members

of the classes.

        49.       Plaintiff suffered the same injuries as the members of the classes.

        50.       Plaintiff will fairly and adequately protect the interests of the members of the

classes.

        51.       Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the classes.

        52.       Plaintiff will vigorously pursue the claims of the members of the classes.

        53.       Plaintiff has retained counsel experienced and competent in class action litigation.

        54.       Plaintiff’s counsel will vigorously pursue this matter.

        55.       Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

classes.

        56.       The questions of law and fact common to the members of the class predominate

over questions that may affect individual members of the classes.

        57.       Issues of law and fact common to all members of the classes are:

              a. Defendant’s conduct, pattern, and practice as it pertains to delivering debt

                  collection text messages;




                                                     9
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 10 of 13




             b. Defendant’s conduct, pattern, and practice as it pertains to obtaining consent to

                receive text messages from an automatic telephone dialing system;

             c. Defendant’ use of an automatic telephone dialing system as defined by the TCPA;

             d. Defendant’s violations of the TCPA;

             e. The availability of attorneys’ fees and costs; and

             f. The availability of statutory penalties.

       58.      A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

       59.      If brought and prosecuted individually, the claims of the members of the classes

would require proof of the same material and substantive facts.

       60.      The pursuit of separate actions by individual members of the classes would, as a

practical matter, be dispositive of the interests of other members of the classes, and could

substantially impair or impede their ability to protect their interests.

       61.      The pursuit of separate actions by individual members of the classes could create a

risk of inconsistent or varying adjudications, which might establish incompatible standards of

conduct for Defendant.

       62.      These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the classes.

       63.      The damages suffered by the individual member of the classes may be relatively

small, thus, the expense and burden to litigate each of their claims individually make it difficult

for the members of the classes to redress the wrongs done to them.




                                                  10
                Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 11 of 13




          64.     The pursuit of Plaintiff’s claims, and the claims of the members of the classes, in

one forum will achieve efficiency and promote judicial economy.

          65.     There will be no extraordinary difficulty in the management of this action as a class

action.

          66.     Defendant acted or refused to act on grounds generally applicable to the members

of the classes, making final declaratory or injunctive relief appropriate.

                                              Count I
                              Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

          67.     Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-66.

          68.     A text message is a “call” as defined by the TCPA. Satterfield v. Simon & Schuster,

Inc., 569 F.3d 946, 954 (9th Cir. 2009); see also Duran, 2020 WL 1682773, at *1 n.4 (“It is

undisputed that ‘[a] text message to a cellular telephone . . . qualifies as a ‘call’ within the compass

of [the TCPA].’”) (internal citation omitted); Arredondo v. Flexi Corp., No. 5:17-CV-4, 2017 WL

7796192, at *1 (S.D. Tex. Aug. 18, 2017) (“Making a call using an automatic telephone dialing

system triggers responsibility under the TCPA regardless of whether the recipient answers. . . . A

text message to a cellular telephone qualifies as a ‘call’ for such purposes.”).

          69.     47 U.S.C. § 227(b)(1)(A)(iii) makes it “unlawful for any person within the United

States . . . to make any call (other than a call made for emergency purposes or made with the prior

express consent of the called party) using any automatic telephone dialing system or an artificial

or prerecorded voice . . . to any telephone number assigned to a paging service, cellular telephone

service, specialized mobile radio service, or other radio common carrier service, or any service for

which the called party is charged for the call . . . .”




                                                   11
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 12 of 13




       70.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic

telephone dialing system to send text messages to Plaintiff’s cellular telephone number, and the

cellular telephone numbers of proposed TCPA Class 1 members, without prior express written

consent.

       71.      Defendant further violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic

telephone dialing system to send text messages to Plaintiff’s cellular telephone number, and the

cellular telephone numbers of proposed TCPA Class 2 members, after it was instructed to stop

sending text messages to those cellular telephone numbers.

       72.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff, and

the members of the classes, are entitled to damages in an amount to be proven at trial.

                                          Prayer for Relief

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action;

             b) Designating Plaintiff as a class representative under Federal Rule of Civil

                Procedure 23;

             c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil

                Procedure 23;

             d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);

             e) Enjoining Defendant from continuing its violative behavior, including continuing

                to deliver text messages to Plaintiff’s cellular telephone number, and to the cellular

                telephone numbers of members of the proposed classes;

             f) Awarding Plaintiff and the classes damages under 47 U.S.C. § 227(b)(3)(B);

             g) Awarding Plaintiff and the classes treble damages under 47 U.S.C. § 227(b)(3);




                                                  12
             Case 5:20-cv-00730 Document 1 Filed 06/22/20 Page 13 of 13




            h) Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and expenses

                under Rule 23 of the Federal Rules of Civil Procedure;

            i) Awarding Plaintiff and the members of the classes any pre-judgment and post-

                judgment interest as may be allowed under the law; and

            j) Awarding such other and further relief as the Court may deem just and proper.

                                     Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.


        Date: June 22, 2020                  /s/ Aaron D. Radbil
                                             Aaron D. Radbil
                                             Greenwald Davidson Radbil PLLC
                                             401 Congress Avenue, Suite 1540
                                             Austin, TX 78701
                                             Phone: (512) 803-1578
                                             aradbil@gdrlawfirm.com

                                             Counsel for Plaintiff and the proposed classes




                                                13
